23 F.3d 401NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Povi Da Silveria HOGAN, Petitioner,v.U.S. IMMIGRATION & NATURALIZATION SERVICE, Respondent.
No. 94-1423.
United States Court of Appeals, Fourth Circuit.
Submitted April 21, 1994.Decided May 17, 1994.

On Petition for Review of an Order of the Immigration and Naturalization Service.  (A29-693-049)
Povi Da Silveria Hogan, petitioner pro se.
Stewart Deutsch, U.S. Dept. of Justice, Washington, DC, George W. Maugans, Immigration and Naturalization Service, Baltimore, MD, for respondent.
I.N.S.
DISMISSED.
Before ERVIN, Chief Judge, MICHAEL, Circuit Judge, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Povi Da Silveria Hogan petitioned this Court's review of an immigration judge's denial of Hogan's motion to reopen deportation proceedings.  The Immigration and Naturalization Service (INS) has moved for dismissal of the appeal.  We dismiss the appeal for lack of jurisdiction.


2
Hogan failed to exhaust available administrative remedies by not appealing the immigration judge's order.  8 C.F.R. Sec. 3.3(a) (1993).  An immigration judge's order is not final and appealable, and failure to exhaust is a jurisdictional defect.   Gallanosa v. United States, 785 F.2d 116, 119 (4th Cir.1986).  Further, failure to appeal to the Board of Immigration Appeals waived the right to raise claims before a federal court.   Farrokhi v. United States INS, 900 F.2d 697, 700 (4th Cir.1990).  Therefore, this Court is without jurisdiction to hear the appeal.


3
We grant the INS's motion to dismiss.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED